Citation Nr: 9932232	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder as secondary to the service-connected 
thoracic spine fracture residuals.

2.  Entitlement to service connection for a left hip disorder 
to include iliac crest donor site residuals.

3.  Entitlement to service connection for a bilateral leg 
disorder to include cramping as secondary to the service-
connected thoracic spine fracture residuals.

4.  Entitlement to service connection for a neurological 
disorder to include numbness of the face, arms and hands as 
secondary to the service-connected thoracic spine fracture 
residuals.

5.  Entitlement to an increased evaluation for a cervical 
strain, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1988.

This appeal arose from an August 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO).  In July 1997, this case was remanded 
by the Board of Veterans' Appeals (Board) for additional 
development.  The RO rendered a decision in December 1998 
which continued to deny the veteran's claims for service 
connection.  In April 1999, a rating action was issued which 
increased the disability evaluation assigned to the cervical 
strain disorder to 10 percent.  Another decision rendered in 
July 1999 continued to deny the veteran's service connection 
claims.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to service connection for a left hip 
disorder, to include iliac crest donor site residuals, will 
be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a bilateral shoulder disorder, a 
bilateral leg disorder or a neurological disorder which can 
be related to his period of service or to any service-
connected disability.

2.  The veteran's cervical strain residuals are manifested by 
no objective evidence of functional limitations.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well grounded 
claims for service connection for a bilateral shoulder 
disorder, a bilateral leg disorder or a neurological 
disorder.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1999).

2.  The criteria for an increased evaluation for the cervical 
strain residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 41., 4.2, 
4.7, 4.10, 4.40, 4.45, Code 5290 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a bilateral 
shoulder disorder, a bilateral leg 
disorder and a neurological disorder

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1999).


Shoulder disability

A review of the service medical records showed that on 
October 23, 1985, the veteran complained of left shoulder 
pain.  He indicated that it had hurt since that morning, but 
could recall no injury or strain.  He also reported that he 
had occasional tingling in the left arm.  There was no 
numbness.  His shoulder was slightly tilted to the left, 
probably secondary to guarding.  He displayed mild tenderness 
to palpation of the trapezius muscle.  There was no edema, 
ecchymosis or spasm.  The shoulder had full range of motion 
and deep tendon reflexes were 2+ and equal. The diagnosis was 
probable muscle strain of the left trapezius.  This was noted 
to be resolving by May 1, 1985.  No further mention was made 
of any shoulder complaints in service.

VA outpatient treatment records developed between October 
1989 and May 1994 and a July 1992 VA examination report 
contained no complaints of or evidence of treatment for a 
bilateral shoulder condition.  During a VA examination 
performed in June 1994, the veteran complained of aching in 
both shoulders.  No diagnosis was offered.

VA examined the veteran in March 1998.  The neurological 
examination noted increased tone in the trapezius muscles.  
He exhibited pain in the trapezius muscles when his arms were 
abducted beyond 90 degrees.  The spine examination noted that 
he complained of pain in the neck which extended into both 
shoulders.  He stated that he had aching soreness in both 
shoulders.  He reported pain but there was no definitive 
evidence of weakness, instability or functional impairment of 
the shoulders.  An x-ray showed no evidence of acute bony or 
joint abnormalities.  The examiner commented that the veteran 
reported vague symptoms which did not appear to be related to 
the service-connected thoracic spine residuals.

The veteran also submitted VA outpatient treatment records 
developed between September 1997 and April 1998.  These did 
not show any complaints of or treatment for a bilateral 
shoulder disorder.

A January 1999 statement from a VA physician noted that this 
was the veteran's first visit for "nerve damage" in the 
shoulders.  He reported numbness and tingling in the arms.  
The examiner opined that the veteran's pain was most likely 
related to the Harrington rods that had been put in place for 
his thoracic spine fusion.  In February 1999, another 
statement was submitted from a physician wherein it was 
commented that the veteran's arm pains was related to his 
service-connected back injury.

The veteran was afforded a VA examination in June 1999.  This 
examination noted that he had 5/5 strength in the upper 
extremities.  His reflexes were 1+ and equal.  The examiner 
opined that the veteran's complaints of arm pains were not 
related to the Harrington rods in his spine.  An EMG had 
found the presence of polyneuropathy; however, this was not 
found to be due to his thoracic spine fusion In fact, it was 
commented that the most likely causes of polyneuropathy in 
the United States were diabetes mellitus and alcohol abuse 
(the record indicated that he had a history of alcohol 
abuse).  The examiner further noted that his arm complaints 
were most likely related to another etiology and also noted 
that there might be a high functional overlay.  There was no 
radiological or anatomical evidence that would explain his 
spinal fusion as being the cause of his vague complaints of 
shoulder pain.  Finally, the examiner specifically noted that 
he disagreed with the opinions rendered in January and 
February 1999; as indicated, this examiner, after reviewing 
the objective evidence, could not relate his complaints to 
his service-connected spinal fusion.


Bilateral leg disorder

A review of the veteran's service medical records revealed 
that they were negative for any complaints of or treatment 
for a bilateral leg disorder, to include cramping.  VA 
outpatient treatment records developed between October 1989 
and May 1994 and VA examinations conducted in July 1992 and 
June 1994, were also silent as to any complaints concerning a 
disorder of the legs.

The veteran was examined by VA in March 1998.  He complained 
of experiencing cramping in the legs, particularly at night.  
The motor examination found 5/5 strength in both lower 
extremities.  There was no focal atrophy and no 
fasciculations.  He complained of pain, but there was no 
definitive evidence of weakness, instability or functional 
impairment.  The examiner concluded that the veteran's vague 
complaints did not appear to be related to his service-
connected spinal fusion.

VA re-examined the veteran in June 1999.  He again complained 
of spasms in both legs.  Strength was 5/5 in both lower 
extremities and his reflexes were 1+ and equal.  After 
reviewing the evidence of record, the examiner opined that 
there was no evidence that his vague complaints were related 
to his service-connected spinal fusion residuals.


Neurological disorder

A review of the veteran's service medical records contain no 
reference to any complaints of or treatment for a 
neurological disorder.  During a VA examination conducted in 
August 1988, his reflexes were noted to be 1+.  An October 
26,1989 VA outpatient treatment records referred to his 
complaints of upper back pain.  A neurological evaluation 
performed at that time was within normal limits.

The veteran was treated by VA on an outpatient basis between 
May 1992 and May 1994.  He made no complaints concerning a 
neurological disorder.  VA examinations conducted in July 
1992 and June 1994 were also negative for any neurological 
findings.

VA re-examined the veteran in March 1998.  Pinprick, 
vibration and light touch were all intact in the lower 
extremities.  Deep tendon reflexes were 2 out of 5 at the 
patella and ankle, bilaterally.  Nerve conduction studies 
were consistent with a diagnosis of polyneuropathy in the 
upper extremities.  The most common causes of this type of 
polyneuropathy were noted to be diabetes mellitus and alcohol 
abuse (of which the veteran has a history).  The diagnosis 
was mild bilateral upper extremity motor sensory 
polyneuropathy.  The examiner opined that his vague 
complaints of a neurological disorder did not appear to be 
related to his thoracic spine fusion residuals.  Subsequent 
VA outpatient treatment records developed between September 
1997 and April 1998 did not contain any complaints of a 
neurological disorder.

The veteran was examined by VA in June 1999.  He reported 
that he had tingling in his arms.  There was no sensory 
deficit to pinprick testing along the extremities.  An EMG 
had found the presence of polyneuropathy; however, the 
examiner commented that this disorder was not related to his 
service-connected spinal fusion or the Harrington rods that 
had been placed in his spine.  There was no objective 
evidence of neurological weakness or sensory changes.  It was 
also noted that an EMG had noted carpal tunnel syndrome; this 
was also found to be unrelated to his injury in service.  
Finally, the examiner commented that no motor deficits could 
be found which could be related to his service-connected 
spinal fusion.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

In the instant case, a review of the service medical records 
did show that the veteran had complained of left shoulder 
pain in October 1985.  Therefore, it is would appear that 
there is evidence of an "injury" in service, thus 
satisfying one element of the Caluza test for well 
groundedness.  However, the question arises as to whether 
this complaint constituted the development of a "chronic" 
disability in service.  After reviewing the record, it is 
found that the objective evidence argues against a finding of 
chronicity in service.  The service medical records did note 
a complaint of left shoulder pain in October 1989, which was 
noted to be resolving by May 1986.  There were no further 
complaints made in service, and the separation examination 
was within normal limits.  Moreover, the record noted no 
complaints of shoulder "aching" until 1994, some six years 
after his separation.  The silence of the remaining service 
records and the lengthy gap between the one inservice 
complaints and the post service complaints argues against a 
finding of chronicity.  Finally, the veteran, as a layperson, 
is not competent to render an opinion that he developed a 
chronic bilateral shoulder disability as a result of the one 
complaint of left shoulder pain noted in service.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in the case, which indicated that a condition 
(left shoulder complaints) was noted in service and which 
included the veteran's complaints of post-service bilateral 
shoulder pain, does not include competent evidence finding 
the presence of a current shoulder disability that has been 
related to his symptoms.  Clearly, such an opinion would 
require medical expertise; however, no such medical evidence 
has been proffered in this case.

Finally, the veteran has argued that his bilateral shoulder 
complaints are etiologically related to his service-connected 
spinal fusion residuals.  He did present two statements from 
physicians, one dated January 1999 and one dated February 
1999, which related his complaints of arm pain to the spinal 
fusion or to the placement of Harrington rods.  However, 
these opinions do not indicate that the physicians reviewed 
the entire record.  On the other hand, VA examinations were 
conducted in March 1998 and June 1999, which did review all 
the objective evidence of record.  These examiners opined 
that there was no radiological or anatomical evidence that 
would suggest a link between the veteran's vague complaints 
of shoulder pain and his spinal fusion, with placement of 
Harrington rods.  Rather, the latter examination found that 
there was a possible functional overlay to his symptoms.  
These negative findings, made after a review of the entire 
claims folder, cannot form the basis of a well grounded claim 
for service connection for a bilateral shoulder disability on 
secondary basis.  Cf. Villalobos v. Principi, 3 Vet. App. 
(1992).

In regard to the claims for service connection for a 
bilateral leg disorder, to include cramping and a 
neurological disorder, it is noted that the service medical 
records are completely silent as to any complaints of or 
treatment for either condition.  Therefore, there is no 
objective evidence of the existence of a disease or injury in 
service.  There is evidence that the veteran has been 
diagnosed with polyneuropathy of the upper extremities.  
However, the VA examiner in March 1998 and June 1999 found no 
connection between this current disability and either the 
veteran's service or his service-connected thoracic spinal 
fusion residuals with Harrington rod placement.  Therefore, 
there is no evidence a relationship between any currently 
diagnosed disability and his service.  These examinations 
found no evidence of a bilateral leg disability, to include 
cramping.  Therefore, there is no objective evidence of a 
current disability  The examiner referred only to "vague 
complaints" and indicated that they were not related to his 
service or to his service-connected thoracic back disorder. 

Therefore, it is concluded that the veteran has failed to 
present evidence of well grounded claims for service 
connection for a bilateral shoulder disorder, a bilateral leg 
disorder and a neurological disorder.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


II.  Increased evaluation for a cervical 
spine disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to the applicable criteria, a 10 percent evaluation 
is warranted for slight limitation of motion of the cervical 
spine.  A 20 percent requires moderate limitation of motion 
and a 30 percent evaluation requires severe limitation of 
motion.  38 C.F.R. Part 4, Code 5290 (1999).

A review of the record revealed that the veteran was 
diagnosed with cervical strain during a June 1994 VA 
examination, which the examiner opined was most likely 
related to his service-connected skull and thoracic spine 
fractures.  The August 1994 rating action of the RO granted 
service connection and assigned this disability a 0 percent 
disability evaluation, effective May 18, 1994.

The veteran was examined by VA in March 1998.  During the 
neurological evaluation, he reported having pain on neck 
movement.  This pain would extend into both shoulders.  He 
noted that these symptoms were worse with increased activity, 
but he described no specific flare-ups, incoordination, 
fatigability or decreased range of motion.  The objective 
examination noted normal curvature and musculature of the 
neck without any evidence of distress on full range of motion 
(forward flexion was to 35 degrees; extension was to 35 
degrees; lateral flexion was to 40 degrees bilaterally; and 
rotation was to 55 degrees bilaterally.  He displayed some 
tenderness along the C7 region with extremes of lateral 
ranges of motion.  An x-ray revealed that the vertebral body 
heights and alignment were all well preserved.  There was no 
evidence of prevertebral soft tissue swelling.  The examiner 
specifically found no evidence of weakness, instability or 
functional impairment.

VA re-examined the veteran in June 1999.  Forward flexion was 
to 60 degrees; extension was to 30 degrees; lateral bending 
was to 45 degrees bilaterally; and rotation was to 60 degrees 
bilaterally.  The examination of the spine found no evidence 
of any weakness.  Straight leg raises were negative.  The 
sensory examination was inconsistent to light touch.  Deep 
tendon reflexes were normal, active and symmetric.  Range of 
motion was noted to be normal (forward flexion to 30 degrees; 
extension to 30 degrees; lateral flexion to 40 degrees 
bilaterally; and rotation to 55 degrees bilaterally).  There 
was no functional limitations due to pain or any weakness.  
There was also no evidence of fatigability or incoordination.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected 
cervical strain is not warranted.  There is no indication 
that the veteran currently suffers from moderate limitation 
of motion as to justify the assignment of a 20 percent 
disability evaluation pursuant to 38 C.F.R. Part 4, Code 5290 
(1999).  In fact, the VA examinations performed in March 1998 
and June 1999 both found normal range of motion of the 
cervical spine.  Moreover, there is no indication that the 
veteran experiences weakness, excess fatigability, 
incoordination or pain on use.  Therefore, the objective 
evidence does not support entitlement to an evaluation in 
excess of the 10 percent currently assigned.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected cervical strain.


ORDER

Service connection for a bilateral shoulder disorder, a 
bilateral leg disorder and a neurological disorder is denied.

An increased evaluation for the cervical spine disability is 
denied.


REMAND

The veteran has requested that he be awarded service 
connection for a left hip disability, to include iliac crest 
donor site residuals.

This issue was previously remanded in July 1997 so that the 
RO could conduct a search for service medical records which 
the veteran stated would establish that he underwent a graft 
procedure in service.  The RO contacted the Naval Medical 
Center in Portsmouth, Virginia, which responded in October 
1997 that the request for the veteran's hospital records 
should be forwarded to the National Personnel Records Center 
(NPRC).  However, there is no indication that the RO 
contacted the NPRC in order to request that the conduct a 
specific search for hospital records pertaining to the 
veteran.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), in Stegall v. West, 11 
Vet. App. 268 (1998), stated that, when a case is remanded by 
either the Court or by the Board, a veteran has, as a matter 
of law, the right to compliance with that remand.  Since the 
Board must ensure that the instructions of a remand are 
complied with, failure to do so would constitute error on the 
part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center, 9700 Page 
Blvd., St. Louis, Missouri 63132 and 
request that they conduct a search for 
any records concerning the 
hospitalization of the veteran at the 
Naval Medical Center, Portsmouth, 
Virginia in 1982.  If the records are not 
available, the NPRC should so state.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals







